Case 1:19-cv-01445-LGS Document 55-11 Filed 11/12/19 Page 1 of 10




           EXHIBIT K
      Case 1:19-cv-01445-LGS Document 55-11 Filed 11/12/19 Page 2 of 10


                          BILL WISSER
            305-672-2448 for studio >>> 305-632-0840 for mobile
                          565 NW 44th Street, Miami, FL 33127
                                bill@billwisserphoto.com

                                               •
Tax ID XXX-XX-XXXX                                                               April 17, 2016
Invoice 160403                                                                 Payable on receipt

                                          Invoice
TO:     Miami New Times
        Attn: Miche Ratto
        2750 NW 3 Ave., Suite 24
        Miami FL 33127

For: The creation of 41 photographs of the Ariete restaurant, plus the grant of a license for
Miami New Times to publish from one to two of these images in one issue of its print edition,
and a larger selection of them as a slideshow in the corresponding on-line edition of that issue,
and to archive that slideshow on the Miami New Times website indefinitely. Plus Bill grants
Village Voice Media a license to re-use any of the submitted images in any of its VVM
publications (providing there is a corresponding additional usage payment to Bill Wisser at
the publication’s prevailing re-use rate or more), plus Bill grants VVM the right to use the
originally published images (in their original page context) in its promotional materials for no
additional charge. Bill further grants Miami New Times exclusive editorial rights to these 41
images for 45 days after its first publication of the first one of them.

VVM must with all its uses of these photographs, and as part of its payment to Bill Wisser,
include his credit line “billwisserphoto.com” in reasonably legible type in, or adjacent to, the
photograph. For online or other digital media usage, the credit line “billwisserphoto.com”
shall be included as a clickable hot link.

The copyright and all other rights to all photos from the shoot are reserved by Bill Wisser; and
any additional uses not specified above require his prior, written permission.



Miami print and Miami on-line usage fee:                                                  $200.



The usage rights specified above transfer only upon Bill’s receipt of full payment.
Please make checks payable to: Bill Wisser Additional Terms & Conditions are on following pages.


                                       Thank you!
    Case 1:19-cv-01445-LGS Document 55-11 Filed 11/12/19 Page 3 of 10
                                                                                                             2
Terms & Conditions: 1/ Publication of Image(s); or acceptance of image(s) sent for research or
possible use; or payment of a fee to schedule a shoot constitutes acceptance of these Terms &
Conditions.

2/ “Image(s)” means all viewable renditions furnished by the Photographer, whether captured or stored
in photographic, magnetic, optical or any other medium whatsoever.

3/ Except as otherwise specifically granted, licensed and stated on the first page of this invoice, all
Images and rights therein, including without limitation the copyright and all usage rights in all media,
remain the sole and exclusive property of Bill Wisser. Any additional uses of the Images not
specifically granted and authorized by this invoice must be negotiated and contracted for prior to such
usages, or they will be considered unauthorized. Client understands and agrees that the reasonable and
stipulated amount which shall be paid by Client to Bill Wisser for any use not specifically authorized
by Bill Wisser prior to use shall be at least five times greater than Bill Wisser’s normal fee for such
usage had it been properly authorized, and that copyright infringement penalties, breach of contract,
and other legal penalties may additionally be applied.

4/ Client may not assign or transfer this agreement or any rights granted hereunder. This agreement
binds and inures to the benefit of Bill Wisser, Client, Client’s principals, employees, agents and
affiliates, and their respective heirs, legal representatives, successors and assigns. Client and its
principals, employees, agents, and affiliates are jointly and severally liable for the performance of all
payment and other obligations hereunder.

5/ For public relations or press release use of the photo(s), the credit line “billwisserphoto.com” shall
be included with the photos in the materials that are distributed to the media.

6/ For news images or literal feature story images, the Client may not make or permit any alterations
or retouching, except for normal color correction, sharpening, spotting, and/or cropping that is
reasonable and does not distort the meaning of the photo. However, for fashion, glamour, editorial
illustration, non-news, architectural, or advertising images, Client may make or permit other
alterations or retouching, including but not limited to, additions, subtractions or adaptations in respect
to the Images alone or with other material, subject to the provisions as stated in (7) below:

7/ Client will indemnify and defend Photographer against all claims, liability, damages, costs and
expenses, including reasonable attorneys fees and expenses, arising out of any use or misuse of each
Image. Photographer’s liability for all claims shall not exceed in any event the total paid under this
invoice. Unless agreed otherwise in writing prior to the photo assignment or stock photo licensing,
Photographer is not responsible for obtaining model, property, and/or location releases; and unless,
when the Image(s) are submitted, Photographer notifies Client that model, property, and/or location
releases exist for the Image(s), Client should assume there are none. Client assumes full risk of loss or
damage to or arising from materials furnished by client hereunder and warrants that said materials are
adequately insured against such loss, damage, or liability, damages and expenses incurred by
Photographer in connection with any claim arising out of use of said material hereunder.

8/ No amendment or waiver of any terms is binding unless set forth in writing and signed by the
parties. However, the invoice may reflect, and Client is bound by, oral authorizations for fees or
expenses that could not be confirmed in writing because of insufficient time.

9/ If no qualified and authorized representative of the Client is present to art direct at the shoot, the
Client must accept the Photographer's judgment as to the execution of the photograph and other related
decisions.
    Case 1:19-cv-01445-LGS Document 55-11 Filed 11/12/19 Page 4 of 10
10/ Client acknowledges responsibility to Bill Wisser for prompt payment of all charges for the
commissioning and/or licensing of the Image(s), regardless of any arrangement Client may have with 3
third parties, photographer Bill Wisser shall be first secured in the financial matters contained herein.

11/ This agreement incorporates by reference Articles II and III of the Uniform Commercial Code now
in existence in the State of Florida, the Copyright Act of 1976 as amended, and the Digital Millennium
Copyright Act. This agreement shall be deemed to be a contract made under the laws of the United
States of America and the State of Florida, and for all purposes shall be interpreted in its entirety in
accordance with these laws. Client specifically and irrevocably confers personal jurisdiction over it by
the courts of the State of Florida or the United States District Court for the District of the State of
Florida, Client specifically waives all rights to contest each court proceeding on the grounds of
personal jurisdiction, venue and forum non-convenience. In the event that Client infringes on
Photographer's copyright in and to the works delivered herewith, then Photographer shall be entitled to
obtain immediate injunctive relief to prevent further infringement and that Photographer shall not be
required to post a bond to obtain injunctive relief, or if a bond is not waiveable, such bond shall not
exceed $100. And in the event of any award or judgment in favor of Photographer, or any settlement
between Photographer and Client, arising from effecting and protecting Photographer's rights and
benefits hereunder and/or any aspect of this agreement, Client shall pay all costs and expenses incurred
by Photographer and/or Photographer's legal counsel related thereto, including, but not limited to,
reasonable legal fees, arbitration and court costs, associated expenses, and legal interest on such
award, judgment, or settlement.

12/ Unless otherwise stated on the front of this invoice, full payment is due prior to publication or
other use; and such publication or other use prior to payment shall be considered an unauthorized use.

13/ Magazine and ad schedules and plans can change, but all clients shall pay the full fee for a photo
assignment after it has been produced, regardless of whether it runs or not; and so-called “kill
fees” (i.e. partial payments) shall not be deemed adequate compensation in such situations – payment
of the full fee is required.

14/ If a court finds any of these terms and conditions to be unenforceable, all other of these terms and
conditions will remain in effect and enforceable.

15/ Reshoots: Client shall also be responsible for the full payment of an additional 100% of Bill
Wisser’s fee plus all additional expenses for any reshoot required by Client, except for any reshoot
required by an act of God or the fault of a third party, in which case Client shall be responsible for
payment of an additional 50% fee, plus all expenses, for the reshoot. However, if, in his sole
discretion, Bill deems that he is partly or totally responsible for the need to reshoot, he may in his sole
discretion waive part or all of any reshoot fee.

16/ Cancellations and postponements: After a Client schedules a shoot with Bill Wisser, Bill often
turns down other assignment opportunities for those dates that he has reserved for the Client.
Therefore, when the Client cancels or postpones a scheduled shoot, Client is responsible for payment
of all expenses incurred up to the time of cancellation or non-weather postponement plus 50% of Bill
Wisser’s fee. And if notice of cancellation or postponement is given less than two (2) business days
before the shoot date, client will be responsible for payment of all expenses and 100% of Bill Wisser’s
fee. Weather postponements: Unless otherwise agreed, Client will be charged a 100% fee if
postponement is due to weather conditions on location, or a 50% fee if postponement occurs before
departure to location. However, Bill Wisser can, at his sole discretion, waive part or all of any of the
above-mentioned postponement or cancellation fees.
    Case 1:19-cv-01445-LGS Document 55-11 Filed 11/12/19 Page 5 of 10




                              ARTIST/PHOTOGRAPHER AGREEMENT


Dear    Bill Wisser ,

         This letter will confirm the agreement between you and Miami New Times, LLC regarding any
artwork, photographs or other art of any description (hereafter collectively referred to as the “Artwork”) to
be created by you and submitted for print or electronic publication in Miami New Times (the “Publication”).

         1.             You agree to prepare the Artwork as described by the Publication upon assignment
               and to deliver it in a form suitable for publication on or before the date specified upon
               assignment. You also agree to keep your editor advised of the progress of the Artwork, to
               revise the Artwork as requested by your editor and to provide your cooperation and
               pertinent research materials, including (but not limited to) subject names and telephone
               numbers, for the purpose of fact-checking and pre-publication review for accuracy,
               copyright and libel, and you agree to deliver complete and accurate information for captions
               for any photographs.

         2.              Upon assignment, we will agree upon the fee to be paid if the Artwork is published,
               the fee to be paid if it is not published and all documented expenses, approved by the
               managing editor or editor in chief, to be reimbursed upon submission of a detailed invoice.
               If we accept the Artwork for publication, payment will made promptly upon acceptance.
               The Publication will have the right to edit, abridge and augment the Artwork (but will
               reasonably attempt to review with you any substantial changes to the Artwork). The
               Publication has no obligation to publish the Artwork.

         3.             You agree that you are an independent contractor, not an employee, and that neither
               the Publication, its officers, directors, employees, agents or assigns shall be liable for any of
               your acts or omissions in connection with the Artwork you submit under this Agreement.
               You understand that you can make no representations or commitments on behalf of the
               Publication.

         4.              The Publication will provide you with an IRS form 1099 at the end of the year
               reflecting all amounts paid to you for that year. You shall be responsible for all applicable
               taxes.

         5.             You shall retain copyright in the Artwork. In consideration of the monies to be
               paid to you for each item of Artwork, you hereby grant to the Publication and to Voice
               Media Group, Inc. the following rights:

                  a.    Editorial Rights. Through the publication date of the issue in which the Artwork is
                        published plus 45 days, exclusive worldwide periodical publication and syndication
                        rights in the Artwork, in all languages and in all media (including but not limited to
                        print, on-line, and any and all other electronic media) and the same rights non-
                        exclusively thereafter;

                  b.    Promotional Rights. Non-exclusive worldwide rights to cause the Artwork to be
                        used for any promotional purposes for the Publication, including incidental uses of
                        the Artwork as it appeared in or on the Publication as a prop in movie, television
                        and theatrical productions, and to republish the Artwork at any time in future issues
                        of the Publication, any anthology or similar collective work published by or at the
                        direction of the Publication or any other Voice Media Group publication;

                  c.    Archival and Republication Rights. Non-exclusive worldwide rights to publish,
                        republish, display, transmit or cause the Artwork to be published, republished,
Case 1:19-cv-01445-LGS Document 55-11 Filed 11/12/19 Page 6 of 10



                 displayed or transmitted in whole or in part, in print, on-line or other electronic
                 media now or hereafter known, whether or not owned or operated by the Publication
                 or by Voice Media Group, without additional payment, including the right to make
                 available any excerpt of the Artwork, and the Artwork individually and by itself and
                 not as part of the entire Publication in which it originally appeared;

           d.    Cover Art. The right to reproduce the actual cover (including the Publication’s logo
                 and any artwork and text which appear on the cover) in any medium for any
                 purpose without additional payment;

           e.    Photograph Rights. With respect to multiple photographs taken at a shoot when on
                 assignment for the Publication, whether or not used by the Publication, the
                 Publication shall have exclusive rights to all such photos for a period of 30 days
                 after the publication date of the issue in which one of the photographs appears. At
                 the end of such 30-day period, you may publish, or grant rights to third parties to
                 publish, one or more of the photographs, provided that to the extent one or more
                 photos was used on the cover of the Publication, Publication shall have exclusive
                 rights in perpetuity to such Artwork as cover art, and you agree not to publish or
                 grant to third parties the right to publish such Artwork on the cover of any other
                 publication.

   6.              You agree to release the Publication, its directors and officers, employees, agents
         and assigns from any claims rising from the previous publication of Artwork created by you
         and published on the Publication website or in any electronic archive or other format, under
         this or any similar agreement, written or oral.

   7.              You represent and warrant the originality, authorship, authenticity and your sole
         ownership of the Artwork, and all rights in the Artwork; that the Artwork will not have been
         previously published; that you have not sold or agreed to sell any rights in the Artwork that
         would conflict with the rights granted to the Publication; and that any necessary permissions
         will have been obtained, copies of which you will deliver upon request. You also agree to
         use your best efforts and to take all reasonable precautions so that the Artwork, and your
         preparation of the Artwork, will not be libelous, obscene or infringe upon any copyright,
         right to privacy, proprietary right, or any other right of any person, firm or corporation or
         other entity, or violate any state or federal regulation, or create a legal claim against the
         Publication by any person or entity.

   8.             The Publication will have the right to use your name, biography and likeness and
         the Artwork or any portion thereof in connection with the publication, advertising and
         promotion of the Artwork and the Publication; however, if the Artwork is reproduced in a
         print advertisement but is not used in its original context (e.g., the underlying Artwork used
         in a Publication cover is reproduced, as opposed to reproduction of the cover itself or a
         portion of the cover), you will be paid for such use and the fee for that use will be
         negotiated with you.

   9.             Upon the exercise of any rights retained by you in the Artwork, you agree to
         provide the Publication the following credit: “First published in Miami New Times, 20___”.

   10.            This Agreement constitutes the entire agreement among us and replaces and
         supersedes all previous agreements, proposals, promises, representations, understandings
         and negotiations, whether written or oral, between us respecting the subject matter of the
         Agreement. This Agreement may not be modified without written consent of you and the
         Publication. Notwithstanding the foregoing, if you are a bargaining unit freelancer, then, to
         the extent this Agreement conflicts with the Voice Media Group, Inc./Local 2110 collective
         bargaining agreement (the “CBA”), the terms of the CBA will control.

   11.            This Agreement is made and entered into in the State of Florida and shall in all
         respects be interpreted, enforced and governed under the laws of said State.
    Case 1:19-cv-01445-LGS Document 55-11 Filed 11/12/19 Page 7 of 10



        Please sign and return the accompanying copy of this letter to confirm the foregoing
understanding.

                                                    Very truly yours,


                                                    MIAMI NEW TIMES, LLC


                                                     Name: Miche Ratto

                                                     Title: Art Director


CONFIRMED AND AGREED:


Signed ____________________________________________________________

Name: ____________________________________________________________

Address: _____________________________________________________________________________

Social Security Number: ______________________________

Date: ______________________
              Case 1:19-cv-01445-LGS Document 55-11 Filed 11/12/19 Page 8 of 10


  From:    Miche Ratto miche.ratto@miaminewtimes.com
Subject:   Re: Ariete coming
   Date:   March 25, 2016 at 11:46 AM
     To:   Bill Wisser bill@billwisserphoto.com


       No worries, thanks for the update Bill!

       Do we have the next review’s info out to you yet? Let me know if we don’t and I’ll get that to you
       ASAP.

       Talk to you soon!

       Miche Ratto
       ___________________
       Art Director
       Miami New Times & Broward/Palm Beach New Times
       305.571.7583 Office | 954.253.0576 Cell

           On Mar 25, 2016, at 11:18 AM, Bill Wisser <bill@billwisserphoto.com> wrote:

           Hey Miche —

           I’m working on the Ariete pix — I’m a little behind schedule — but will send them to you later
           today.

           Thanks!

           allbest,

           BILL
           billwisserphoto.com

           565 NW 44th Street • Miami * Florida * 33127

           Studio-Office: 305 672-2448                          //////   Mobile Phone: 305 632-0840

           e-mail     ///////////////////////////////////////        bill@billwisserphoto.com


           <BW_logo-bBrb-300a.jpg>
               Case 1:19-cv-01445-LGS Document 55-11 Filed 11/12/19 Page 9 of 10


  From:    Bill Wisser bill@billwisserphoto.com
Subject:   Ariete coming
   Date:   March 25, 2016 at 11:18 AM
     To:   Michele Ratto Miche.Ratto@miaminewtimes.com


       Hey Miche —

       I’m working on the Ariete pix — I’m a little behind schedule — but will send them to you later
       today.

       Thanks!

       allbest,

       BILL

       billwisserphoto.com
       565 NW 44th Street • Miami * Florida * 33127

       Studio-Office: 305 672-2448                        //////     Mobile Phone: 305 632-0840

       e-mail       ///////////////////////////////////////        bill@billwisserphoto.com
Case 1:19-cv-01445-LGS Document 55-11 Filed 11/12/19 Page 10 of 10
